  Exhibit 10.1

 
LOAN AGREEMENT
This Loan Agreement (this "Agreement"), is made and entered as of _______, 2016,
by and between Smart Server, Inc., a Nevada corporation doing business as
SUYT.com (the "Company"), and _____________________ ("Lender").
WHEREAS, the Company intends to issue shares of the Company's common stock, par
value $0.001 per share (the "Common Stock"), to Lender pursuant to that certain
Subscription Agreement of the Company dated as of even date herewith (the
"Subscription Agreement"); and
WHEREAS, following the date hereof, the Company may desire to borrow the Loan
Amount (as defined herein) from Lender (the "Loan"); and
WHEREAS, Lender desires to commit to making the Loan to the Company pursuant to
the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual and dependent
covenants hereinafter set forth, the parties agree as follows:
1. Commitment to Loan.
(a) Right to Borrow. Subject to the terms and conditions of this Agreement, at
any time on or after January 31, 2017 (the "Commencement Date"), and before
November 1, 2020, the Company shall have the right (the "Loan Right"), but not
the obligation, to cause Lender to provide to the Company an amount equal to (i)
One Million Three Hundred Fifty Thousand Dollars ($1,350,000.00), multiplied by
(ii) a fraction, (y) the numerator of which is the number of shares of Common
Stock acquired by Lender under the Subscription Agreement and (z) the
denominator of which is the total number of shares of Common Stock sold in the
offering contemplated by the Subscription Agreement (the "Loan Amount"). The
Loan Amount is set forth on Schedule 1(a) attached hereto.
(b) Obligations of Lender. Lender acknowledges and agrees that he or it, as
applicable, shall lend the Loan Amount to the Company in accordance with the
terms of this Agreement.
(c) Procedures.
(i) If the Company desires to exercise the Loan Right, the Company shall deliver
to Lender a written notice (the "Loan Exercise Notice") exercising the Company's
right to cause Lender to provide the Loan.
(ii) The Loan Amount shall be delivered by Lender to the Company, in full, no
later than 30 days following receipt by Lender of the Loan Exercise Notice.
 

 
(d) Closing. At the closing of the Loan pursuant to this Section 1, the Company
shall deliver to Lender a convertible promissory note substantially in form
attached hereto as Exhibit A (the "Note"), which Note shall be in the principal
amount equal to the Loan Amount.
2. Repayment of the Loan. In the event the Company exercises the Loan Right
hereunder, the Company shall have obligation to repay to Lender the Loan Amount
provided by in accordance with the terms of the Note. Lender each acknowledges
and agrees that, except as provided in the Note issued to Lender, the Company
shall have no obligation of any kind to pay any amounts or other consideration
to Lender in connection with the Loan.
3. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the addresses indicated
below (or at such other address for a party as shall be specified in a notice
given in accordance with this Section 3).
If to the Company:
Smart Server, Inc.
(d/b/a SUYT.com)
4521 Sharon Road, Suite 370
Charlotte, North Carolina 28211Attention: Chief Executive Officer
 
If to Lender:
 

4. Entire Agreement. This Agreement constitutes the sole and entire agreement of
the parties to this Agreement with respect to the subject matter contained
herein, and supersedes all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter.
5. Successor and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. However, neither this Agreement nor any of the rights of the
parties hereunder may otherwise be transferred or assigned by any party hereto,
except that (a) if the Company shall merge or consolidate with or into, or sell
or otherwise transfer substantially all its assets to, another company which
assumes the Company's obligations under this Agreement, the Company may assign
its rights hereunder to that company. Any attempted transfer or assignment in
violation of this Section 5 shall be void.
 
2

 
6. No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other person
any legal or equitable right, benefit or remedy of any nature whatsoever, under
or by reason of this Agreement.
7. Headings. The headings in this Agreement are for reference only and shall not
affect the interpretation of this Agreement.
8. Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
No waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. Except as
otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
9. Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
10. Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the internal laws of the State of Nevada
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Nevada or any other jurisdiction) that would cause the
application of Laws of any jurisdiction other than those of the State of Nevada.
Any legal suit, action or proceeding arising out of or based upon this Agreement
or the transactions contemplated hereby may be instituted in the federal courts
of the United States of America or the courts of the State of North Carolina in
each case located in the city of Charlotte and County of Mecklenburg, and each
party irrevocably submits to the exclusive jurisdiction of such courts in any
such suit, action or proceeding. Service of process, summons, notice or other
document by mail to such party's address set forth herein shall be effective
service of process for any suit, action or other proceeding brought in any such
court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any suit, action or any proceeding in such courts and
irrevocably waive and agree not to plead or claim in any such court that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.
11. Waiver of Jury Trial. Each party irrevocably and unconditionally waives any
right it may have to a trial by jury in respect of any legal action arising out
of or relating to this Agreement or the transactions contemplated hereby. Each
party to this Agreement certifies and acknowledges that (a) no representative of
any other party has represented, expressly or otherwise, that such other party
would not seek to enforce the foregoing waiver in the event of a legal action;
(b) such party has considered the implications of this waiver; (c) such party
makes this waiver voluntarily; and (d) such party has been induced to enter into
this Agreement by, among other things, the mutual waivers and certifications in
this Section 11.
 
3

 
12. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which shall together be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.
13. No Strict Construction. The parties to this Agreement have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties, and no presumption or burden of
proof will arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.
 
[SIGNATURE PAGE FOLLOWS]


4

 
IN WITNESS WHEREOF, the parties hereto have executed this Loan Agreement on the
date first written above.
 
 
COMPANY:
 
SMART SERVER, INC.,
a Nevada corporation doing business as SUYT.com
 
 
By:_____________________________
Name: Steven R. Berrard
Title: Chief Executive Officer
 
 
LENDER:

 
 
By:_____________________________
Name:

Title:
 
 
 

[Signature Page to Loan Agreement]

 

SCHEDULE 1(a)
ALLOCATION OF LOAN AMOUNT OBLIGATION
 
LENDER
PERCENTAGE OF SHARES ACQUIRED IN OFFERING
LOAN AMOUNT







 
 
 
 
 
 
 



 

EXHIBIT A
FORM OF NOTE
 
 
 
 
 
 
 
 
 
 


